Citation Nr: 1824524	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  16-35 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, Type II (DM).

2.  Entitlement to service connection for a cervical condition.

3.  Entitlement to service connection for a lumbar condition, to include discogenic degenerative disease.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for bilateral knee condition to include arthritis.

6.  Entitlement to service connection for a psychiatric disorder claimed as a nervous disorder and depression.



ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1983.  He was subsequently a member of the Puerto Rico Army National Guard from February 1998 to March 2017. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico in which the RO denied entitlement to service connection for DM, a cervical condition, a lumbar condition, hypertension, arthritis, and a nervous disorder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration.


DM, Lumbar Condition, Hypertension, and Bilateral Knees

Private treatment records and VA treatment records indicate that the Veteran has been diagnosed with DM, a lumbar condition to include degenerative arthritis of the spine and discogenic degenerative disease, hypertension, and bilateral knee arthritis.

The Veteran contends that the disabilities at issue are related to his active duty service.  A memorandum from the Puerto Rico Army National Guard dated June 2013 and a follow up VA memorandum dated June 2013 indicated that the Veteran's service treatment records (STRs) for his period of active duty from May 1980 to May 1983 were not available, although it does appear that some of the Veteran's National Guard medical and personnel records were obtained.  The Board finds that additional development is necessary before a decision may be rendered with respect to the claims for entitlement to service connection for DM, a lumbar condition, hypertension, and bilateral knee arthritis.  Specifically, a VA examination and medical opinion is warranted to determine the nature and etiology of the Veteran's claimed conditions.

Cervical Condition

VA treatment records indicate that the Veteran has been diagnosed with cervicalgia and neck arthralgia.  As noted above, the Veteran's STRs for his active duty period of service are not available.  The Board finds that additional development is necessary before a decision may be rendered with respect to the claim for entitlement to service connection for a cervical condition.  Specifically, the Veteran should be provided a VA examination and medical opinion to determine the nature and etiology of the claimed condition.

Psychiatric Disorder

Private treatment records indicate that the Veteran has been diagnosed with a psychiatric disorder claimed as a nervous condition and depression managed with medication.  As noted above, the Veteran's STRs for his active duty period of service are not available.  The Board finds that additional development is necessary before a decision may be rendered with respect to the claim for entitlement to service connection for a nervous disorder.  Specifically, the Veteran should be provided a VA examination and medical opinion to determine the nature and etiology of the claimed disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  With any necessary releases, obtain any relevant VA or private medical records of treatment or evaluation of the disabilities on appeal that are not already on file, and associate them with the electronic claims file to include updated records from the Guayama CBOC.

2.  Next, schedule the Veteran for a VA examination to determine the nature and etiology of his DM, lumbar condition(s), hypertension; bilateral knee condition(s) and cervical spine condition(s).  The VA examiner must review the record and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  The VA examiner should state the following:

a) Whether it is at least as likely as not (50 percent or greater probability) the Veteran's DM: (1) began during active service; or (2) is otherwise related to any in-service event or injury; or (3) manifested within one year of active duty service.

b) Whether it is at least as likely as not (50 percent or greater probability) the Veteran's lumbar condition(s): (1) began during active service; or (2) is otherwise related to any in-service event or injury; or (3) if arthritis manifested within one year of active duty service.  

c) Whether it is at least as likely as not (50 percent or greater probability) the Veteran's hypertension: (1) began during active service; or (2) is otherwise related to any in-service event or injury; or (3) manifested within one year of active duty service.

d) Whether it is at least as likely as not (50 percent or greater probability) the Veteran's bilateral knee condition(s): (1) began during active service; or (2) is otherwise related to any in-service event or injury; or (3), for arthritis only, manifested within one year of active duty service.

e) Whether it is more likely than not (i.e., probability greater than 50 percent), the Veteran's cervical spine condition(s): (1) began during active service; or (2) is otherwise related to any in-service event or injury; or (3), for arthritis only, manifested within one year of active duty service.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Schedule the Veteran for an examination with an appropriate clinician to determine the etiology of his psychiatric disorder.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b) The examiner is asked to diagnose all current acquired psychiatric disorders.  In doing so, the examiner is asked to identify and discuss all previous mental health diagnoses that have been rendered since the Veteran's separation from active duty service.

c) Then, for any acquired psychiatric disorders diagnosed, the examiner is asked to provide the following opinion:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's psychiatric disorder(s): 1) began during active service; or (2) is otherwise related to any in-service event or injury; or (3), for psychosis only, manifested within one year of active duty service.  

d) The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  

4.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

5.  After completion of the above, readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

